Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2018

                                      No. 04-18-00738-CV

                                    IN RE JJH, A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02764
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on September 11, 2018. Therefore, because this is
an accelerated appeal, the notice of appeal was due to be filed October 1, 2018. See TEX. R. APP.
P. 26.1(b). Appellant filed a notice of appeal on October 11, 2018 and a motion for extension of
time to file a notice of appeal on October 12, 2018. Because appellant’s motion for extension of
time to file a notice of appeal offers a reasonable explanation for failing to file the notice of
appeal in a timely manner, the motion is GRANTED. See TEX. R. APP. P. 10.5(b)(1)(C).

        It is further ORDERED that the court reporter file the reporter’s record by no later than
ten days from the date of this order. Appellant’s brief will be due twenty (20) days from the date
the reporter’s record is filed in this court.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court